COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 MICHAEL DIEZ,                                    §
                                                                  No. 08-13-00144-CV
                              Appellant,          §
                                                                    Appeal from the
 v.                                               §
                                                                   41st District Court
 ALASKA STRUCTURES, INC. AND                      §
 ROLLER KING, INC.,                                             of El Paso County, Texas
                                                  §
                              Appellees.                            (TC#2011-2963)
                                                  §

                                  MEMORANDUM OPINION

       Before the Court is Joint Motion of Appellant, Michael Diez, and Appellee, Roller King,

Inc., who seek to dismiss the appeal against Roller King, Inc. with prejudice because they have

fully settled all claims and issues between them, and are seeking in the trial court the dismissal of

Diez’ claims against Roller King, Inc. with prejudice. See TEX. R. APP. P. 42.1(a)(1).

       The Court has considered the joint motion and concludes the motion should be granted.

The appeal is dismissed with prejudice against Appellee Roller King, Inc. only. The appeal will

continue as to Alaska Structures, Inc., Appellee. The style of the case is accordingly modified to

Michael Diez v. Alaska Structures, Inc. As requested by the parties, each party shall bear its own

costs of appeal. See TEX. R. APP. P. 42.1(d).



                                                GUADALUPE RIVERA, Justice
March 21, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.